PER CURIAM.
By petition, for a writ of certiorari we have for review an order of the Florida Industrial Commission bearing date April 22, 1966.
After having heard oral argument, and after our consideration of the petition, the record and briefs, we conclude that there has been no deviation from the essential requirements of law.
The petitions for certiorari and for attorney’s fees are, therefore, denied.
It is so ordered.
THOMAS, ROBERTS, CALDWELL and ERVIN, JTJT., concur.
THORNAL, C. J., dissents with opinion.